             Case 5:20-cv-05799-LHK Document 266 Filed 09/30/20 Page 1 of 4




     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    Trial Attorneys
7
     U.S. Department of Justice
     Civil Division - Federal Programs Branch
8    1100 L Street, NW
     Washington, D.C. 20005
9    Telephone: (202) 305-0550
10
     Attorneys for Defendants
11

12

13                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
14                                 SAN JOSE DIVISION
15

16    NATIONAL URBAN LEAGUE, et al.,            Case No. 5:20-cv-05799-LHK

17                   Plaintiff,                 DEFENDANTS’ RESPONSE TO THE
                                                COURT’S ORDERS, ECF 255, ECF 258,
18
              v.                                AND ECF 263
19
      WILBUR L. ROSS, JR., et al.,
20
                     Defendants.
21

22

23

24

25

26

27

28


     DEFENDANTS’ RESPONSE TO THE COURT’S
     ORDERS, ECF 255, ECF 258, AND ECF 263
     Case No. 5:20-cv-05799-LHK
              Case 5:20-cv-05799-LHK Document 266 Filed 09/30/20 Page 2 of 4




1           Pursuant to the Court’s Orders, ECF 255, ECF 258, and ECF 263, Defendants respectfully
2    submit the attached declaration of James T. Christy, which addresses the communications the
3    Court has received.
4           This declaration is the seventh Mr. Christy has submitted in this matter addressing
5    questions or communications. As each of those declarations has detailed, the communications
6    received by the Court do not reflect any violation of the Temporary Restraining Order or
7    Preliminary Injunction; rather, those communications reflect either misunderstandings of Census
8    Bureau operations or individual personnel disputes. Defendants will continue to comply with any
9    Court order to address future communications.         However, as Mr. Christy described in the
10   declaration submitted earlier today, ECF 260-1, responding to these communications has already
11   “detracted significantly from [his] duties as the Assistant Director for Field Operations at the U.S.
12   Census Bureau, and [his] ability to monitor key operations” of the census. Christy Decl. ¶ 15, ECF
13   No. 260-1. Indeed, Mr. Christy estimates that, prior to the latest set of responses, he and his staff
14   “devoted over 100 staff hours to research the[] complaints,” which has involved “confirming
15   locations, progress numbers, status of employment, interviewing staff through the Nation and
16   producing documentation.” Id. ¶ 14. Respectfully, this burden is unsustainable.
17          Defendants believe that a more appropriate (and more efficient) course would be to direct
18   any future communications or complaints to the Commerce Department’s Office of Inspector
19   General. See Christy Decl. ¶ 21, ECF No. 244. Plaintiffs are also free to address concerns that
20   they may have with regard to these communications in an appropriate motion, but the Court should
21   not require seriatim responses.
22

23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO THE COURT’S
     ORDERS, ECF 255, ECF 258, AND ECF 263
     Case No. 5:20-cv-05799-LHK
                                                      1
             Case 5:20-cv-05799-LHK Document 266 Filed 09/30/20 Page 3 of 4



     DATED: September 30, 2020                   Respectfully submitted,
1

2                                                JEFFREY BOSSERT CLARK
3                                                Acting Assistant Attorney General

4                                                ALEXANDER K. HAAS
                                                 Branch Director
5

6                                                DIANE KELLEHER
                                                 BRAD P. ROSENBERG
7                                                Assistant Branch Directors
8
                                                 /s/ Alexander V. Sverdlov
9                                                ALEXANDER V. SVERDLOV
                                                   (New York Bar No. 4918793)
10                                               M. ANDREW ZEE (SBN 272510)
                                                 Trial Attorneys
11
                                                 U.S. Department of Justice
12                                               Civil Division - Federal Programs Branch
                                                 1100 L Street, NW
13                                               Washington, D.C. 20005
                                                 Telephone: (202) 305-0550
14

15                                               Attorneys for Defendants

16

17

18

19

20

21

22

23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO THE COURT’S
     ORDERS, ECF 255, ECF 258, AND ECF 263
     Case No. 5:20-cv-05799-LHK
                                             2
             Case 5:20-cv-05799-LHK Document 266 Filed 09/30/20 Page 4 of 4




1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 30th day of September, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                      /s/ Alexander V. Sverdlov
                                       ALEXANDER V. SVERDLOV
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
